

116 S3318 IS: Transparent Health Care Pricing Act of 2020
U.S. Senate
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3318IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote transparency in health care pricing.1.Short titleThis Act may be cited as the Transparent Health Care Pricing Act of 2020.2.Transparency in All Health Care Pricing(a)In generalAll providers to the public of health care items, products, services, or procedures shall disclose to the public, on a continuous basis, the cash prices for such items, products, services, or procedures in accordance with this section.(b)Manner of disclosureThe disclosure required under subsection (a) shall—(1)be made in an open and conspicuous manner; and(2)be made available at the point of purchase, in print, and on the internet.